                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )      Criminal No. 18-10364-DPW
                v.                            )
                                              )
JASIEL F. CORREIA, II,                        )
                                              )
                Defendant                     )

        THIRD REVISED JOINT SUBMISSION RE: EXPECTED WITNESS TESTIMONY
         In light of the Court’s decision, at defense counsel’s request, to adjourn the afternoon

session on Friday, April 30, the parties are hereby submitting a third revised proposed trial

schedule. The government has also made two changes to its order of proof since its last filing:

   1. The government no longer intends to call             ; however, the government does
                                1
      intend to call           . The parties estimate that        direct and cross will be
      approximately the same amount of time they had estimated for           . For public
      purposes, the government will now refer to    as Witness Z.

   2. The government has switched                       (Witness T) and
      (Witness S) so that       will now testify before                       . To avoid
      confusion, the government will continue to publicly refer to      as Witness T and
                as Witness S.

   3. The government continues to evaluate its evidence and will promptly notify the Court
      and defense counsel if it decides not to call additional witnesses.

Monday, April 26, 2021                                             Time (minutes)

Preliminary Instructions                                           30
Opening Statements                                                 75 (45 gov’t; 30 defense)
              (Witness A)                                          40 (20 direct; 20 cross)
                     (Witness B)                                   40 (20 direct; 20 cross)
                   (Witness C)                                     35 (15 direct; 20 cross)
             (Witness D)                                           45 (25 direct; 20 cross)
                         (Witness E)                               135 (60 direct; 75 cross)

Total                                                              400 (70 mins. to Tuesday)


         1
                      Jencks materials were produced to the defense in December 2019.
Tuesday, April 27, 2021                                             Time (minutes)

                          (Witness E) (cont.)                       70 (continued)
                (Witness F)                                         85 (40 direct; 45 cross)
                  (Witness G) **                                    65 (30 direct; 35 cross)
                  (Witness H)                                       65 (30 direct; 35 cross)
              (Witness I)                                           45 (30 direct; 15 cross)

Total                                                               330

Wednesday, April 28, 2021                                           Time (minutes)

                 (Witness J)                                        85 (40 direct; 45 cross)
               (Witness K)                                          85 (40 direct; 45 cross)
                (Witness L)                                         100 (50 direct; 50 cross)
                   (Witness M) **                                   90 (45 direct; 45 cross)

Total                                                               360 (30 minutes to Thursday)

Thursday, April 29, 2021                                            Time (minutes)

                   (Witness M) (cont.)**                            30 (continued)
                 (Witness N)                                        20 (10 direct; 10 cross)
               (Witness O)                                          30 (15 direct; 15 cross)
              (Witness P)                                           50 (25 direct; 25 cross)
              (Witness Q)                                           35 (20 direct; 15 cross)
               (Witness R)                                          60 (30 direct; 30 cross)
                        (Witness T) 2                               105 (55 direct; 50 cross)

Total                                                               330

Friday, April 30, 2021 (no afternoon session – 165 minutes)         Time (minutes)

                                            (Witness S)             135 (75 direct; 60 cross)
                 (Witness U)                                        80 (40 direct; 40 cross)

Total                                                               215 (50 minutes to Monday)




        2
            Due to pre-planned travel,              cannot testify until Thursday, April 29 at the
earliest.

                                                2
Monday, May 3, 2021                                           Time (minutes)

               (Witness U) (continued)                        50 (continued)
              (Witness V)                                     130 (60 direct; 70 cross)
             (Witness W)                                      55 (20 direct; 35 cross)
                (Witness X)                                   30 (15 direct; 15 cross)
            (Witness Y)                                       85 (40 direct; 45 cross)

Total                                                         350 (20 minutes to Tuesday)

Tuesday, May 4, 2021                                          Time (minutes)

            (Witness Y) (continued)                           20 (continued)
          (Witness Z)                                         35 (15 direct; 20 cross)
           (Witness AA)                                       85 (40 direct; 45 cross)
               (Witness BB)                                   120 (60 direct; 60 cross)
                   (Witness CC)                               70 (30 direct; 40 cross)

Total                                                         330

Wednesday, May 5, 2021                                        Time (minutes)

                (Witness DD)                                  90 (40 direct; 50 cross)
            (Witness EE)                                      90 (40 direct; 50 cross)
             (Witness FF)                                     90 (45 direct; 45 cross)
              (Witness GG)                                    30 (15 direct; 15 cross)
           (Witness HH)                                       30 (15 direct; 15 cross)

Total                                                         330

Thursday, May 6, 2021                                         Time (minutes)

                                         (Witness S)          90 (45 direct; 45 cross)

Total                                                         90


                                                       Respectfully submitted,

    JASIEL F. CORREIA, II                              NATHANIEL R. MENDELL
    Defendant                                          Acting United States Attorney

By: Kevin J. Reddington, Esq.                    By:   /s/ Zachary R. Hafer
    Kevin J. Reddington, Esq.                          Zachary R. Hafer
    Defense Counsel                                    David G. Tobin
                                                       Assistant U.S. Attorneys
                                             3
                                 CERTIFICATE OF SERVICE
       I hereby certify that this document filed under seal will be sent to the Court and defense
counsel by electronic mail.
                                                           /s/ Zachary R. Hafer
                                                           Zachary R. Hafer
                                                           Assistant U.S. Attorney
Date: April 18, 2021




                                               4
